

114 S2201 RS: Global Gateways Trade Capacity Act of 2015
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 694114th CONGRESS2d SessionS. 2201IN THE SENATE OF THE UNITED STATESOctober 22, 2015Mr. Corker (for himself, Mr. Cardin, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 1, 2016Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote international trade, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Global Gateways Trade Capacity Act of 2015.
 2.FindingsCongress makes the following findings: (1)The expansion of international trade is vital to the economic growth and national security of the United States.
 (2)Stable trading relationships promote security and prosperity, and leadership by the United States in international trade fosters the expansion of open markets and democracy.
 (3)United States aid to developing countries for trade capacity building can have other positive side effects such as promoting best practices, promoting good governance, combating corruption, and reforming legal regimes.
 (4)Private sector-led trade and investment are fundamental components of sustainable economic development and growth. United States trade capacity assistance should facilitate the reduction or elimination of non-tariff trade barriers that inhibit the ability of developing countries to implement trade agreements and participate in the global economy.
 (5)Reducing trade transaction costs through trade capacity improvements and trade facilitation reforms will assist United States exporters and small and medium-size enterprises reach new customers in the developing world. Reducing these costs through trade facilitation reforms will assist developing country businesses to trade and invest with each other and enter into and take advantage of global supply and value chains.
 (6)According to the United States Trade Representative, the United States is the largest single-country provider of trade-related assistance (also called trade capacity building assistance or Aid for Trade).
 (7)At the 9th Ministerial of the World Trade Organization in Bali, Indonesia, in December 2013, the 159 members of the World Trade Organization (WTO) concluded the Trade Facilitation Agreement (TFA), the first global World Trade Organization trade agreement in 20 years. The Members of the WTO amended the WTO agreement to include the Trade Facilitation Agreement on November 27, 2014, and opened it for acceptance by members.
 (8)The Trade Facilitation Agreement includes measures and obligations designed to streamline customs procedures, increase customs transparency, and speed the flow of goods across borders.
 (9)According to the Organization for Economic Cooperation and Development, full implementation of the Trade Facilitation Agreement could reduce trade costs by as much as an estimated 16.5 percent of low income countries, 17 percent for lower-middle income countries, 14.6 percent for upper-middle income countries, and 11.8 percent for OECD countries.
 (10)The Trade Facilitation Agreement contains commitments by all World Trade Organization members to implement commitments on trade facilitation under a timetable. The TFA includes commitments by developed countries to assist developing countries come into compliance with the obligations of the TFA.
 (11)According to the Government Accountability Office, in 2012, the United States Government spent nearly $1,000,000,000 in trade capacity building efforts in 120 countries, which were implemented by 20 United States Government departments and agencies.
 (12)According to testimony provided by the Administrator of the United States Agency for International Development, there is no single coordinating agency for trade capacity building activities in the United States Government. Each agency has its own processes for ensuring proper and effective programming of its appropriated funds.
 (13)To enhance the effort to eliminate non-tariff barriers, a clear, whole-of-government strategy with appropriate coordination is needed to leverage limited trade capacity funds to achieve the ambitious goals laid out in the Trade Facilitation Agreement.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.
 (2)Private sectorThe term private sector means for-profit United States businesses. (3)Trade facilitationThe term trade facilitation means United States bilateral, regional, or multilateral assistance, the primary purpose of which is to support the following activities:
 (A)Implementation by developing countries of the World Trade Organization Trade Facilitation Agreement agreed to at the 9th Ministerial of the World Trade Organization held in Bali in December 2013, including the establishment or maintenance of a national committee on trade facilitation.
 (B)Assistance to reduce non-tariff barriers to trade at national borders in developing countries, including technical assistance to reform and modernize customs operations and procedures and to expedite the movement, release, and clearance of goods, including goods in transit.
 (4)Trade capacity building assistanceThe term trade capacity building assistance means United States bilateral, regional, or multilateral assistance, the primary purpose of which is to support the following activities:
 (A)Technical assistance to assist developing countries in acceding, implementing, and adhering to international trade agreements, including trade policy development, trade negotiations assistance, administrative management of trade obligations, regulatory reform related to trade agreements, and trade-related education.
 (B)Technical assistance to improve governance and transparency in developing countries with respect to imports, exports, and international investment, including improvement of the investment climate and investor protections.
 (C)Technical assistance to establish and implement internationally recognized standards in developing countries.
 (D)Assistance that will contribute directly and substantially to facilitating trade flows in a recipient country.
 4.Statement of policyIt is the policy of the United States— (1)to identify developing country and regional barriers to international trade and investment, set priorities for the efficient use of limited United States trade-related assistance, and focus on building local self-sustaining institutional capacity for expanding international trade in developing countries; and
 (2)to further the national interests of the United States by— (A)expanding prosperity through the elimination of foreign barriers to trade and investment;
 (B)assisting developing country trading partners to identify and reduce barriers to the movement of goods in international commerce and to investment; and
 (C)assisting developing country trading partners in undertaking reforms that will encourage economic engagement and sustainable development.
				5.Trade capacity assistance, whole-of-government coordination and consultation
 (a)In generalThe Secretary of State shall have primary responsibility for coordinating a whole-of-government effort to expand the United States efforts in trade capacity building. The Secretary may delegate responsibilities under this Act to a senior Senate confirmed State Department official.
 (b)ResponsibilitiesThe Secretary shall— (1)chair the interagency coordinating committee established under subsection (c);
 (2)develop and implement the joint strategic plan required under subsection (c)(4) for all United States trade-related and trade capacity building and related technical assistance programs;
 (3)advise the departments and agencies designated by the President to participate in the interagency coordinating committee under this section in identifying trade capacity needs and in the implementation of the joint strategic plan required under subsection (c)(4);
 (4)consult with the private sector in the development of governmentwide trade capacity building plans, including establishing a point of contact and lead office within the Department of State to receive private sector recommendations and comments concerning trade capacity assistance, coordination, consultations, and country-specific issues;
 (5)consult with the Office of Management and Budget regarding the administrative and human resources needs that may be required to implement the provisions of this Act; and
 (6)report to Congress on trade capacity building programs and make recommendations, as appropriate, to Congress for improvements in trade capacity building efforts.
				(c)Interagency coordinating committee
 (1)EstablishmentThe President shall establish an interagency coordinating committee to coordinate and carry out the purposes of this Act.
 (2)LeadershipThe interagency coordinating committee shall be chaired by the Secretary of State and the vice-chairs shall be the United States Trade Representative and the Administrator of the United States Agency for International Development. The Secretary, United States Trade Representative, and the Administrator may delegate responsibilities under this Act to an appropriate senior Senate-confirmed official.
 (3)MembershipThe President may appoint to the interagency coordinating committee senior officials from the Department of Commerce, the Department of Agriculture, the Department of the Treasury, the Department of Homeland Security, including at least one such senior official from U.S. Customs and Border Protection, and any such other relevant executive branch department or agency as the President determines to be substantially involved in trade capacity building and related assistance efforts in developing countries.
 (4)Development of joint strategic planThe interagency coordinating committee shall develop the joint strategic plan for all United States capacity building and technical assistance programs described under section 6.
 (5)Budget review and recommendation authorityThe interagency coordinating committee, under the leadership of the Secretary of State, shall, in coordination with the Director of the Office of Management and Budget—
 (A)review the expenditures of each of the relevant executive branch departments and agencies with respect to trade capacity building assistance and trade facilitation assistance, in consultation with the head each such department or agency;
 (B)evaluate the consistency of such expenditures with the policies and plans set forth by the Secretary and the interagency coordinating committee under this Act; and
 (C)report and make recommendations to the President, through the Director of the Office of Management and Budget, on appropriate budget allocations to each such agency with respect to trade capacity building assistance and trade facilitation assistance.
 (6)Report to Congress on trade capacity definitionNot later than 180 days after the date of the enactment of this Act, the interagency coordinating committee shall recommend to Congress a common definition of trade capacity building assistance for the purpose of prioritizing, coordinating, and categorizing United States Governmentwide trade capacity building assistance programs and funding. Based upon the trade capacity building definition required by this paragraph, not later than one year after the date of the enactment of this Act, the interagency coordinating committee shall provide Congress recommendations as to prioritizing trade capacity building foreign assistance programs based on their respective measurable effectiveness to facilitate trade in recipient countries.
				(d)Trade capacity advisory committee
 (1)Establishment of TCACThe Secretary of State shall establish a trade capacity advisory committee with selected representatives of the private sector and other organizations with direct and relevant operational experience in importing from and exporting into developing countries, as appropriate, to provide comment and advice on priorities for trade capacity initiatives. The Secretary may also appoint representatives from select nonprofit organizations to the advisory committee if those representatives can demonstrate both a presence in and relevant operational or programmatic experience with trade capacity building efforts in developing countries.
 (2)MeetingsThe trade capacity advisory committee shall convene at least twice annually or more often as necessary at the call of the Secretary.
 (3)Strategic planning adviceThe trade capacity advisory committee shall advise the Secretary of State on the trade capacity building priorities of the private sector, including assisting the Secretary in soliciting private sector advice, including in support of the development of the trade capacity component of country plans, the selection of developing countries for the trade facilitation pilot program described in section 7, implementation of strategic planning, and advancing the overall mission and goals of United States trade capacity assistance.
 (4)Applicability of the Federal Advisory Committee Act to the trade capacity advisory committeeThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the trade capacity advisory committee, except as follows:
 (A)Subsections (a) and (b) of section 10 of such Act (relating to open meetings and availability of information) shall not apply.
 (B)Section 11 of such Act (relating to the availability of transcripts of meetings) shall not apply. (C)Section 14(a)(2) of such Act (relating to termination) shall be applied by striking two-year period and inserting four-year period.
					6.Biennial joint strategic plan for trade capacity building
 (a)Joint strategic planThe interagency coordinating committee created under section 5(a)(3), taking into account the embassy mission strategic plan reports and recommendations on trade capacity building assistance and trade facilitation assistance, as appropriate, shall develop a biennial governmentwide joint strategic plan for trade capacity building in developing countries that establishes detailed and clear objectives, common metrics, and specific goals for the efficient delivery of United States trade-related assistance, including—
 (1)improving the effectiveness and efficiency of capacity building and related technical assistance by improving coordination among—
 (A)the various United States Government agencies providing assistance, including embassy teams; and (B)international trade capacity building and technical assistance donors, including efforts to promote the best use of resources and avoid duplication, to share best practices, and to pursue regional solutions and common approaches, as appropriate;
 (2)improving consultation with the private sector to incorporate its operational expertise and experience navigating the full range of trade barriers in recipient foreign countries and with respect to setting priorities and target particular barriers for reform;
 (3)identifying and addressing structural weaknesses, systemic flaws, or other impediments to the effectiveness of United States capacity building and related technical assistance across the Federal agencies and departments with recommendations for action;
 (4)setting priorities for trade capacity building to focus resources on developing countries where assistance can deliver the best value in identifying and eliminating barriers to trade and investment in participating foreign countries;
 (5)developing appropriate performance measures and establishing yearly targets to monitor and assess progress towards such targets, including measures to terminate unsuccessful programs; and
 (6)providing estimates of the resources necessary to fulfill the priorities identified by the committee.
 (b)Submission of planNot later than one year after the date of the enactment of this Act, and biennially thereafter, the interagency coordinating committee shall submit the joint strategic plan to the President, the appropriate congressional committees, and cleared advisors on the Trade Capacity Advisory Committee.
 (c)Report to CongressThe Secretary shall submit the joint strategic plan required under this section to the appropriate congressional committees and to cleared advisors on the trade capacity advisory committee with any appropriate recommendations on changes to trade capacity assistance priorities or funding.
			7.Trade facilitation  pilot program
 (a)In generalThe Secretary of State shall establish a pilot program— (1)to coordinate a whole-of-government effort to expand United States efforts in trade facilitation assistance for developing countries, consistent with the policies set forth in section 4; and
 (2)to direct the expenditure of funding authorized to be appropriated under this section to trade facilitation assistance programs in countries designated under this section. In determining which recipient countries should receive trade facilitation funding, the Secretary shall take into account the recommendations of the United States Trade Representative with respect to recipient country progress in, and commitment to, implementing the commitments under the World Trade Organization Trade Facilitation Agreement, including the establishment and maintenance of a national committee on trade facilitation and other relevant trade obligations and commitments.
				(b)Mission trade facilitation  assistance planning
 (1)In generalUnited States embassies in trade facilitation pilot countries, as designated by the Secretary of State pursuant to subsection (c), shall, on a biennial basis, develop a specific trade facilitation assistance component for their mission plan and shall provide such component to the chair of the interagency coordinating committee as established under section 5(c).
 (2)Specific requirementsThe trade facilitation component of mission plans required by this subsection shall include recommendations for priority areas for trade capacity assistance to be provided based on, among other things, an assessment of the relative costs of addressing barriers to trade and the anticipated benefits of assistance to remove such barriers.
				(c)Eligible countries
 (1)In generalThe Secretary of State is authorized to designate trade facilitation pilot developing countries to participate in the trade facilitation assistance pilot program established under this section.
 (2)Selection criteriaIn designating countries pursuant to paragraph (1), the Secretary shall prioritize countries recommended by chiefs of mission and determined by the Secretary, taking into account comments from the Trade Capacity Advisory Committee and recommendations from the interagency coordinating committee, to be able to substantially benefit from expanded United States trade capacity assistance and to have demonstrated the political will to effectively and sustainably implement such assistance.
				(3)Minimum number
 (A)In generalThe Secretary shall designate not fewer than five eligible developing countries to participate in the trade facilitation pilot program established under this section within the first year after the date of the enactment of this Act and not fewer than 15 pilot countries within the five-year term of the program.
 (B)ConsultationThe Secretary shall consult with the interagency coordinating committee and the trade capacity advisory committee to inform the designation of trade facilitation pilot developing countries to participate in the priority trade capacity building pilot program established under this section.
					(d)Trade facilitation assistance
 (1)Use of fundsFunds authorized to be appropriated under this section may be used to expand and improve trade facilitation measures related to import, export, or transit formalities and procedures, including increasing the throughput rate of imports and exports and reforming and modernizing customs operations and procedures, as well as implementing commitments made under the World Trade Organization Trade Facilitation Agreement in pilot countries, as determined by the the Secretary of State.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $50,000,000 for each of fiscal years 2016 through 2021 to carry out activities under this section.
 (3)AvailabilityAmounts appropriated pursuant to the authorization of appropriations in paragraph (2) are authorized to remain available until expended.
 (4)ReportNot later than halfway through the five-year term of the pilot program established under this section, the Secretary shall submit to the appropriate congressional committees a report to summarize how funding has been prioritized, summarize the trade facilitation projects in each of the designated countries, provide metrics of the progress made to date, and highlight additional trade facilitation assistance programs that will be funded in additional countries through the remainder of the pilot program. The Secretary shall prepare a similar report six months before the expiration of the pilot program and provide Congress with recommendations as to whether the pilot program should be continued and how it could be improved.
 (5)Termination of pilot programThe pilot program under subsection (a) shall terminate on the date that is five years after the date of the enactment of this Act.
 8.Mission responsibilities for trade capacity buildingSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new section:
			
				(d)Trade capacity assistance
 (1)Coordination and supervision responsibilityThe chief of mission shall have responsibility for coordinating and supervising the implementation of all United States trade-related and trade capacity assistance among all United States Government departments and agencies present in that country (except for assistance under the control of a United States area military commander).
 (2)Authority over spendingConsistent with the purposes of the Global Gateways Trade Capacity Act of 2014 and except as provided in paragraph (4), no funds appropriated or otherwise made available to any department or agency of the United States Government for trade capacity building assistance, as defined by section 3 of such Act, may be spent outside the United States without authorization from the relevant chief of mission (except for assistance under the control of a United States area military commander).
 (3)DelegationThe chief of mission may delegate express authorization under this subsection to senior mission staff, as appropriate and necessary, to achieve the purposes of the Global Gateways Trade Capacity Act of 2015.
 (4)De minimis exceptionThe chief of mission is authorized to set a de minimis level, not to exceed $25,000, for expenditures not requiring the approval of the chief of mission.
 (5)Trade capacity mission teamThe chief of mission shall form a trade capacity mission team made up of appropriate embassy staff with responsibility for developing—
 (A)a country trade capacity building assistance survey of local country barriers to trade and investment; and
 (B)recommendations for prioritizing and coordinating effective use of trade capacity assistance within that country..
		9.Private sector consultation and coordination
 (a)Consultation with private sector by embassyIn developing the trade capacity embassy mission plans on trade capacity, the trade capacity mission team shall convene local representatives of the United States private sector to consult on issues affecting trade capacity at the borders of participating countries and take into account the private sector’s operational expertise and experience confronting the trade barriers in each country as well as its recommendations for reform and best practices.
 (b)Inclusion of private sector comments in mission plansWritten comments from local United States private sector representatives shall be included in the trade capacity component of mission plans submitted by the chief of mission to the Secretary of State, with recommendations and comments from the capacity mission team for the purpose of informing the development of the joint strategic plan on trade capacity priorities and recommended funding.
 (c)Designated embassy point of contact for private sector consultationThe chief of mission shall designate an appropriate point of contact within the embassy who shall receive recommendations from appropriate private sector representatives regarding the implementation of the strategic plan required under section 6 and ongoing trade barriers negatively impacting priority trade capacity assistance programs. The chief of mission shall ensure that the designated point of contact shall be made reasonably available for consultations with and to receive complaints from appropriate private sector representatives and to receive recommendations with respect to country-specific issues that may arise that will foreseeably disrupt trade.
 (d)Public hearings with interested partiesFor the purposes of developing the joint strategic plan, the Secretary of State shall hold public meetings from time to time for the purpose of obtaining input from interested parties.
			(e)Requirement To protect business confidential information
 (1)In generalThe Secretary of State shall protect from disclosure any proprietary information submitted by the private sector representative and marked as business confidential information unless the party submitting the confidential business information had notice, at the time of submission, that such information would be released by the Secretary, or such party subsequently consents to the release of the information. To the extent business confidential information is provided, a nonconfidential version of the information shall also be provided, in which the business confidential information is summarized or, if necessary, deleted.
 (2)Treatment as trade secretsProprietary information submitted by a private party in accordance with this Act shall be considered to be a matter falling within the meaning of trade secrets and commercial or financial information exemption under section 552(b)(4) of title 5, United States Code, and shall be exempt from disclosure without the express approval of the private party.
				10.Limitations and conforming measures
 (a)Rule of constructionThe President shall implement this Act in a manner consistent with the duties and responsibilities of the Office of the United States Trade Representative as the agency with primary responsibility for developing, and for coordinating the implementation of, United States international trade policy under section 141 of the Trade Act of 1974 (19 U.S.C. 2171).
 (b)Exception, qualificationSection 660(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2420(b)) is amended— (1)in paragraph (7), by striking the period at the end and inserting ; or; and
 (2)by adding at the end the following new paragraph:  (8)with respect to trade facilitation assistance, including training and technical assistance, provided under section 7 of the Global Gateways Trade Capacity Act of 2015 to customs and transportation authorities and personnel in recipient countries to implement priority trade capacity building assistance as defined by the Global Gateways Trade Capacity Act of 2015..
 11.Progress reportNot later than 2 years and 4 years after the date of the enactment of this Act, the President shall submit to the appropriate committees and cleared advisors of the trade capacity advisory committee a report on progress made in implementing the provisions of this Act that includes the following:
 (1)A description of implementation of the strategic plans required under section 6. (2)A description of progress by recipient countries receiving priority trade building assistance in implementing the World Trade Organization Trade Facilitation Agreement.
 (3)A description of progress made in working with foreign countries to coordinate trade capacity building donor activities to ensure the effectiveness and reduce duplication of capacity building and technical assistance.
 (4)Recommendations for statutory, regulatory, and funding changes to improve the effectiveness of the whole-of-government approach to prioritizing and delivering trade capacity building assistance.
 (5)An analysis of efforts made to improve coordination among the relevant departments and agencies with respect to sharing information and to improve performance metrics on planning and delivering trade capacity and trade facilitation assistance.
 (6)A description of efforts to improve consultation, coordination, and information sharing between the relevant departments and agencies and the private sector on improving performance metrics, coordination, and effectiveness of trade capacity and trade facilitation assistance.
 (7)An assessment of the successes and shortcomings of the efforts of the Federal Government to focus resources and programming with respect to trade capacity and facilitation assistance.
 (8)Recommendations, if any and as appropriate, for any changes in statutes, regulations, or funding levels that the interagency advisory committee considers would significantly improve the performance metrics, coordination, effectiveness, or efficiency of the efforts of the Federal Government to deliver trade capacity building and trade facilitation assistance, including through the elimination or consolidation of duplicative programs or initiatives.
 (9)A description of the progress made in strengthening the rule of law, including the capacity of recipient countries to implement, comply with, and enforce trade agreements.
 (10)A description of the successes and challenges in sharing with donor and recipient countries information and best practices relating to trade capacity building and trade facilitation assistance.
 (11)A description of the progress made in minimizing duplicative efforts, materials, facilities, and procedures of the Federal agencies and departments responsible for the delivery of trade capacity building and trade facilitation assistance.
 (12)Recommendations, if any and as appropriate, on how to enhance the efficiency and consistency with which Federal funds and resources are expended to deliver trade capacity building and trade facilitation assistance, including the extent to which agencies and departments have utilized existing personnel, materials, technologies, and facilities.
 (13)An explanation of methods developed to measure performance, results, coordination, duplication, and sustainability of trade capacity and trade facilitation assistance programs across agencies and how best practices are shared across agencies.
	
 1.Short titleThis Act may be cited as the Global Gateways Trade Capacity Act of 2016.
 2.FindingsCongress makes the following findings: (1)Productive international trading relationships are vital to the economic growth and national security of the United States.
 (2)Stable trading relationships promote security and prosperity, and leadership by the United States in international trade fosters the expansion of open markets and democracy and can help level the playing field for United States businesses, workers, and consumers in the global marketplace.
 (3)United States aid to developing countries for trade capacity building can have other positive side effects such as promoting best practices, promoting good governance, combating corruption, promoting human rights, and reforming legal regimes.
 (4)Private sector-led trade and investment are fundamental components of sustainable economic development and growth. United States trade capacity assistance should facilitate the reduction or elimination of non-tariff trade barriers that inhibit the ability of developing countries to implement trade agreements and participate in the global economy.
 (5)Reducing trade transaction costs through trade capacity improvements and trade facilitation reforms will assist United States exporters and small and medium size enterprises reach new customers in the developing world. Reducing these costs through trade facilitation reforms will assist developing country businesses to trade and invest with each other and enter into and take advantage of global supply and value chains.
 (6)According to the United States Trade Representative, the United States is one of the largest single-country providers of trade-related assistance (also called trade capacity building assistance or Aid for Trade).
 (7)At the 9th Ministerial of the World Trade Organization in Bali, Indonesia, in December 2013, the 159 members of the World Trade Organization (WTO) concluded the Trade Facilitation Agreement (TFA), the first global World Trade Organization trade agreement in 20 years. The Members of the WTO amended the WTO agreement to include the Trade Facilitation Agreement on November 27, 2014, and opened it for acceptance by members.
 (8)The Trade Facilitation Agreement includes measures and obligations designed to streamline customs procedures, increase customs transparency, and speed the flow of goods across borders.
 (9)According to the Organization for Economic Cooperation and Development (OECD), full implementation of the Trade Facilitation Agreement could reduce trade costs by as much as an estimated 16.5 percent of low income countries, 17 percent for lower-middle income countries, 14.6 percent for upper-middle income countries, and 11.8 percent for OECD countries.
 (10)The OECD has noted that trade barriers created by ineffective policies and burdensome rules and procedures can constitute an important incentive to engage in corrupt behavior, and therefore all relevant stakeholders have an interest in elaborating and promoting mutually supportive trade integrity and facilitation policies that would remove ineffective trade barriers while maintaining effective checks and balances on fraud and corruption.
 (11)The Trade Facilitation Agreement contains commitments by all World Trade Organization members to implement commitments on trade facilitation under a timetable. The TFA includes commitments by developed countries to assist developing countries come into compliance with the obligations of the TFA.
 (12)According to the Government Accountability Office, in 2012, the United States Government spent nearly $1,000,000,000 in trade capacity building efforts in 120 countries, which were implemented by 20 United States Government departments and agencies.
 (13)According to testimony provided by the Administrator of the United States Agency for International Development, there is no single coordinating agency for trade capacity building activities in the United States Government. Each agency has its own processes for ensuring proper and effective programming of its appropriated funds.
 (14)To enhance the effort to eliminate non-tariff barriers, a clear, whole-of-government strategy with appropriate coordination is needed to leverage limited trade capacity funds to achieve the ambitious goals laid out in the Trade Facilitation Agreement and to realize the potential benefits of productive international trading relationships for United States businesses, workers, consumers, and foreign trading partners.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.
 (2)Private sectorThe term private sector means for-profit United States businesses. (3)Trade facilitation assistanceThe term trade facilitation assistance means United States bilateral, regional, or multilateral assistance, the primary purpose of which is to support the following activities:
 (A)Implementation by developing countries of the World Trade Organization Trade Facilitation Agreement agreed to at the 9th Ministerial of the World Trade Organization held in Bali in December 2013, including the establishment or maintenance of a national committee on trade facilitation.
 (B)Assistance to reduce non-tariff barriers to trade at national borders in developing countries, including technical assistance to reform and modernize customs operations and procedures and to expedite the movement, release, and clearance of goods, including goods in transit.
 (4)Trade capacity building assistanceThe term trade capacity building assistance means United States bilateral, regional, or multilateral assistance, the primary purpose of which is to support the following activities:
 (A)Technical assistance to assist developing countries in acceding, implementing, and adhering to international trade agreements, including trade policy development, trade negotiations assistance, administrative management of trade obligations, regulatory reform related to trade agreements, and trade-related education.
 (B)Technical assistance to improve governance and transparency in developing countries with respect to imports, exports, and international investment, including improvement of the investment climate and investor protections.
 (C)Technical assistance to enable developing country micro-, small-, and medium-size enterprises to trade more efficiently.
 (D)Technical assistance to establish and implement of internationally-recognized standards in developing countries.
 (E)Assistance that will contribute directly and substantially to facilitating trade flows in a recipient country
 4.Statement of policyIt is the policy of the United States— (1)to identify developing country and regional barriers to international trade and investment, set priorities for the efficient use of limited United States trade-related assistance, and focus on building self-sustaining institutional capacity for expanding international trade in developing countries, consistent with international obligations and commitments; and
 (2)further the national interests of the United States by— (A)expanding prosperity through the elimination of foreign barriers to trade and investment;
 (B)assisting developing country trading partners to identify and reduce barriers to the movement of goods in international commerce and to investment;
 (C)assisting developing country trading partners in undertaking reforms that will encourage economic engagement and sustainable development; and
 (D)assisting private sector participants in developing countries engage in reform efforts and integrate into global supply chains.
				5.Trade capacity assistance, whole-of-government coordination and consultation
 (a)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the United States Trade Representative, shall have primary responsibility for coordinating a whole-of-government effort to expand United States efforts in trade capacity building, provided such efforts support existing trade and economic development policies. The Secretary may delegate responsibilities under this Act to a senior Senate confirmed State Department official.
 (b)ResponsibilitiesThe Secretary shall— (1)chair the interagency coordinating committee established under subsection (c);
 (2)develop and implement the joint strategic plan required under subsection (c)(4) for all United States trade-related and trade capacity building and related technical assistance programs, in consultation with the coordinating committee established under subsection (c);
 (3)advise the departments and agencies designated by the President to participate in the interagency coordinating committee under this section in identifying trade capacity needs and in the implementation of the joint strategic plan required under subsection (c)(4)
 (4)consult with the private sector in the development of government-wide trade capacity building plans, including establishing a point of contact and lead office within the Department of State to receive private sector recommendations and comments concerning trade capacity assistance, coordination, consultations, and country-specific issues;
 (5)consult with the Office of Management and Budget regarding the administrative and human resources needs that may be required to implement the provisions of this Act; and
 (6)report to Congress on trade capacity building programs and make recommendations, as appropriate, to Congress for improvements in trade capacity building efforts.
				(c)Interagency coordinating committee
 (1)EstablishmentThe President shall establish an interagency coordinating committee to coordinate and carry out the purposes of this Act.
 (2)LeadershipThe interagency coordinating committee shall be chaired by the Secretary of State and the vice-chairs shall be the United States Trade Representative and the Administrator of the United States Agency for International Development. The Secretary, United States Trade Representative, and the Administrator may delegate responsibilities under this Act to an appropriate senior Senate-confirmed official.
 (3)MembershipThe President may appoint to the interagency coordinating committee senior officials from the Department of Commerce, the Department of Agriculture, the Department of the Treasury, the Department of Homeland Security, including at least one such senior official from U.S. Customs and Border Protection, and any such other relevant executive branch department or agency as the President determines to be substantially involved in trade capacity building and related assistance efforts in developing countries.
 (4)Development of joint strategic planThe interagency coordinating committee shall develop the joint strategic plan for all United States capacity building and technical assistance programs described under section 6.
 (5)Budget review and recommendation authorityThe interagency coordinating committee, under the leadership of Chair and Vice-Chairs of the Interagency Coordinating Committee, should, in coordination with the Director of the Office of Management and Budget—
 (A)review the expenditures of each of the relevant executive branch departments and agencies with respect to trade capacity building assistance and trade facilitation assistance, in consultation with the head each such department or agency;
 (B)evaluate the consistency of such expenditures with the policies and plans set forth by the interagency coordinating committee under this Act; and
 (C)report and make recommendations to the President, through the Director of the Office of Management and Budget, on appropriate budget allocations to each such agency with respect to trade capacity building assistance and trade facilitation assistance.
					(d)Trade capacity advisory committee
 (1)Establishment of TCACThe Chair and Vice-Chairs of the Interagency Coordinating Committee shall establish a trade capacity advisory committee with selected representatives of the United States private sector and other organizations with direct and relevant operational experience in importing from and exporting into developing countries, as appropriate, to provide comment and advice on priorities for trade capacity initiatives. The Chair and Vice-Chairs may also appoint representatives from select non-profit organizations to the advisory committee if those representatives can demonstrate both a presence in and relevant operational or programmatic experience with trade capacity building efforts in developing countries.
 (2)MeetingsThe trade capacity advisory committee shall convene at least twice annually or more often as necessary at the call of the Chair and Vice-Chairs of the Interagency Coordinating Committee.
 (3)Strategic planning adviceThe trade capacity advisory committee shall advise the Chair and Vice-Chairs of the Interagency Coordinating Committee on the trade capacity building priorities of the private sector, including assisting the Chair and Vice-Chairs in soliciting private sector advice, including in support of the development of the trade capacity component of country plans, the selection of developing countries for the trade facilitation pilot program described in section 7, implementation of strategic planning, and advancing the overall mission and goals of United States trade capacity assistance.
 (4)Applicability of the Federal Advisory Committee Act to the trade capacity advisory committeeThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the trade capacity advisory committee, except as follows:
 (A)Subsections (a) and (b) of section 10 of such Act (relating to open meetings and availability of information) shall not apply.
 (B)Section 11 of such Act (relating to the availability of transcripts of meetings) shall not apply. (C)Section 14(a)(2) of such Act (relating to termination) shall be applied by striking two-year period and inserting four-year period.
					6.Biennial joint strategic plan for trade capacity building
 (a)Joint strategic planThe interagency coordinating committee created under section 5(a)(3), taking into account the embassy mission strategic plan reports and recommendations on trade capacity building assistance and trade facilitation assistance, as appropriate, shall develop a biennial government-wide joint strategic plan for trade capacity building in developing countries that establishes detailed and clear objectives, common metrics, and specific goals for the efficient delivery of United States trade-related assistance, including—
 (1)improving the effectiveness and efficiency of capacity building and related technical assistance by improving coordination among—
 (A)the various United States Government agencies overseeing trade policy and providing assistance, including embassy teams; and
 (B)international trade capacity building and technical assistance donors, including efforts to promote the best use of resources and avoid duplication, to share best practices, and to pursue regional solutions and common approaches, as appropriate;
 (2)improving consultation with the private sector to incorporate its operational expertise and experience navigating the full range of trade barriers in recipient foreign countries and with respect to setting priorities and target particular barriers for reform;
 (3)identifying and addressing structural weaknesses, systemic flaws, or other impediments to the effectiveness of United States capacity building and related technical assistance across the Federal agencies and departments with recommendations for action;
 (4)setting priorities for trade capacity building to focus resources on developing countries where assistance can deliver the best value in identifying and eliminating barriers to trade and investment in participating foreign countries, including by fostering adherence to international trade obligations;
 (5)developing appropriate performance measures and establishing yearly targets to monitor and assess progress towards such targets, including measures to terminate unsuccessful programs; and
 (6)providing estimates of the resources necessary to fulfill the priorities identified by the committee.
 (b)Submission of plan and report to congressNot later than one year after the date of the enactment of this Act, and biennially thereafter, the Secretary shall submit the joint strategic plan required under this section to the President, the appropriate congressional committees, and cleared advisors on the Trade Capacity Advisory Committee with any appropriate recommendations on changes to trade capacity assistance and trade facilitation assistance priorities on funding.
 (c)Consistency with other trade obligationsThe Interagency Coordinating Committee shall ensure that the joint strategic plan is consistent with the international trade obligations of the United States.
			7.Trade facilitation  pilot program
 (a)In generalThe Secretary of State shall establish a pilot program— (1)to coordinate a whole-of-government effort to expand United States efforts in trade facilitation assistance for developing countries, consistent with the policies set forth in section 4; and
 (2)to direct the expenditure of funding authorized to be appropriated under this section to trade facilitation assistance programs in countries designated under this section. In determining which recipient countries should receive trade facilitation funding, the Secretary, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall take into account—
 (A)recipient country progress in, and commitment to, implementing the commitments under the World Trade Organization Trade Facilitation Agreement, including the establishment and maintenance of a national committee on trade facilitation and other relevant trade obligations and commitments; and
 (B)the capacity and willingness of the recipient country to implement reforms and to engage the private sector in the reform process.
					(b)Mission trade facilitation  assistance planning
 (1)In generalUnited States embassies in trade facilitation pilot countries, as designated by the Secretary of State, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development, pursuant to subsection (c), shall, on a biennial basis, develop a specific trade facilitation assistance component for their mission plan and shall provide such component to the chair of the interagency coordinating committee as established under section 5(c).
 (2)Specific requirementsThe trade facilitation component of mission plans required by this subsection shall include recommendations for priority areas for trade capacity assistance to be provided based on, among other things, an assessment of the relative costs of addressing barriers to trade and the anticipated benefits of assistance to remove such barriers.
				(c)Eligible countries
 (1)In generalThe Secretary of State, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development, is authorized to designate trade facilitation pilot developing countries to participate in the trade facilitation assistance pilot program established under this section.
 (2)Selection criteriaIn designating countries pursuant to paragraph (1), the Secretary, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall prioritize countries recommended by chiefs of mission, taking into account comments from the Trade Capacity Advisory Committee and recommendations from the interagency coordinating committee, to be able to substantially benefit from expanded United States trade capacity assistance and to have demonstrated the political will to effectively and sustainably implement such assistance.
				(3)Minimum number
 (A)In generalThe Secretary, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall designate not fewer than five eligible developing countries to participate in the trade facilitation pilot program established under this section within the first year after the date of the enactment of this Act and not fewer than 15 pilot countries within the five-year term of the program.
 (B)ConsultationThe Secretary, with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall consult with the interagency coordinating committee and the trade capacity advisory committee to inform the designation of trade facilitation pilot developing countries to participate in the priority trade capacity building pilot program established under this section.
					(d)Trade facilitation assistance
 (1)Use of fundsFunds authorized to be appropriated under this section may be used to expand and improve trade facilitation measures related to import, export, or transit formalities and procedures, including increasing the throughput rate of imports and exports and reforming and modernizing customs operations and procedures, as well as implementing commitments made under the World Trade Organization Trade Facilitation Agreement in pilot countries, as determined by the Secretary of State, in concurrence with the United States Trade Representative and the Administrator of the United States Agency for International Development. In determining the use of funds authorized by this section, the Secretary, the United States Trade Representative, and the Administrator should take into account the views of interested private sector stakeholders and the recipient government.
 (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $50,000,000 for each of fiscal years 2016 through 2021 to carry out activities under this section.
 (3)AvailabilityAmounts appropriated pursuant to the authorization of appropriations in paragraph (2) are authorized to remain available until expended.
 (4)ReportNot later than half-way through the five-year term of the pilot program established under this section, the Secretary, in consultation with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report to summarize how funding has been prioritized, summarize the trade facilitation projects in each of the designated countries, provide metrics of the progress made to date, and highlight additional trade facilitation assistance programs that will be funded in additional countries through the remainder of the pilot program. The Secretary, in consultation with the United States Trade Representative and the Administrator of the United States Agency for International Development, shall prepare a similar report six months before the expiration of the pilot program and provide Congress with recommendations as to whether the pilot program should be continued and how it could be improved.
 (5)Termination of pilot programThe pilot program under subsection (a) shall terminate on the date that is five years after the date of the enactment of this Act.
 8.Mission responsibilities for trade capacity buildingSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new section:
			
				(d)Trade capacity assistance
 (1)Coordination and supervision responsibilityThe chief of mission shall have responsibility for coordinating and supervising the implementation of all United States trade-related and trade capacity assistance among all United States Government departments and agencies present in that country (except for assistance under the control of a United States area military commander).
 (2)Authority over spendingConsistent with the purposes of the Global Gateways Trade Capacity Act of 2014 and except as provided in paragraph (4), no funds appropriated or otherwise made available to any department or agency of the United States Government for trade capacity building assistance, as defined by section 3 of such Act, may be spent outside the United States without authorization from the relevant chief of mission (except for assistance under the control of a United States area military commander).
 (3)DelegationThe chief of mission may delegate express authorization under this subsection to senior mission staff, as appropriate and necessary, to achieve the purposes of the Global Gateways Trade Capacity Act of 2016.
 (4)De minimus exceptionThe chief of mission is authorized to set a de minimus level, not to exceed $25,000, for expenditures not requiring the approval of the chief of mission.
 (5)Trade capacity mission teamThe chief of mission shall form a trade capacity mission team made up of appropriate embassy staff with responsibility for developing—
 (A)a country trade capacity building assistance survey of local country barriers to trade and investment; and
 (B)recommendations for prioritizing and coordinating effective use of trade capacity assistance within that country..
		9.Private sector consultation and coordination
 (a)Consultation with private sector by embassyIn developing the trade capacity embassy mission plans on trade capacity, the trade capacity mission team shall convene local representatives of the United States private sector and the private sector of the recipient country to consult on issues affecting trade capacity at the borders of participating countries and take into account the private sector’s operational expertise and experience confronting the trade barriers in each country as well as its recommendations for reform and best practices.
 (b)Inclusion of private sector comments in mission plansWritten comments from local United States private sector representatives shall be included in the trade capacity component of mission plans submitted by the chief of mission to the Secretary of State, with recommendations and comments from the capacity mission team for the purpose of informing the development of the joint strategic plan on trade capacity priorities and recommended funding.
 (c)Designated embassy point of contact for private sector consultationThe chief of mission shall designate an appropriate point of contact within the embassy who shall receive recommendations from appropriate private sector representatives regarding the implementation of the strategic plan required under section 6 and ongoing trade barriers negatively impacting priority trade capacity assistance programs. The chief of mission shall ensure that the designated point of contact shall be made reasonably available for consultations with and to receive complaints from appropriate private sector representatives and to receive recommendations with respect to country-specific issues that may arise that will foreseeably disrupt trade.
 (d)Public hearings with interested partiesFor the purposes of developing the joint strategic plan, the Secretary of State shall hold public meetings from time to time for the purpose of obtaining input from interested parties.
			(e)Requirement to protect business confidential information
 (1)In generalThe Secretary of State, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the heads of all other agencies involved in the Interagency Coordinating Committee established under section 5(c) shall protect from disclosure any proprietary information submitted by the private sector representative and marked as business confidential information unless the party submitting the confidential business information had notice, at the time of submission, that such information would be released by the Secretary, or such party subsequently consents to the release of the information. To the extent business confidential information is provided, a non-confidential version of the information shall also be provided, in which the business confidential information is summarized or, if necessary, deleted.
 (2)Treatment as trade secretsProprietary information submitted by a private party in accordance with this Act shall be considered to be a matter falling within the meaning of trade secrets and commercial or financial information exemption under section 552(b)(4) of title 5, United States Code, and shall be exempt from disclosure without the express approval of the private party.
				10.Limitations and conforming measures
 (a)Rule of constructionThe President shall implement this Act in a manner consistent with the duties and responsibilities of the Office of the United States Trade Representative as the agency with primary responsibility for developing, and for coordinating the implementation of, United States international trade policy under section 141 of the Trade Act of 1974 (19 U.S.C. 2171).
 (b)Exception, qualificationSection 660(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2420(b)) is amended— (1)in paragraph (7), by striking the period at the end and inserting ; or; and
 (2)by adding at the end the following new paragraph:  (8)with respect to trade facilitation assistance, including training and technical assistance, provided under section 7 of the Global Gateways Trade Capacity Act of 2015 to customs and transportation authorities and personnel in recipient countries to implement priority trade capacity building assistance as defined by the Global Gateways Trade Capacity Act of 2015..
 11.Progress reportNot later than 2 years and 4 years after the date of the enactment of this Act, the President shall submit to the appropriate committees and cleared advisors of the trade capacity advisory committee a report on progress made in implementing the provisions of this Act that includes the following:
 (1)A description of implementation of the strategic plans required under section 6. (2)A description of progress by recipient countries receiving priority trade building assistance in implementing the World Trade Organization Trade Facilitation Agreement.
 (3)A description of progress made in working with foreign countries to coordinate trade capacity building donor activities to ensure the effectiveness and reduce duplication of capacity building and technical assistance.
 (4)Recommendations for statutory, regulatory, and funding changes to improve the effectiveness of the whole-of-government approach to prioritizing and delivering trade capacity building assistance.
 (5)An analysis of efforts made to improve coordination among the relevant departments and agencies with respect to sharing information and to improve performance metrics on planning and delivering trade capacity and trade facilitation assistance.
 (6)A description of efforts to improve consultation, coordination, and information sharing between the relevant departments and agencies and the private sector on improving performance metrics, coordination, and effectiveness of trade capacity and trade facilitation assistance.
 (7)An assessment of the successes and shortcomings of the efforts of the Federal Government to focus resources and programming with respect to trade capacity and facilitation assistance.
 (8)Recommendations, if any and as appropriate, for any changes in statutes, regulations, or funding levels that the interagency advisory committee considers would significantly improve the performance metrics, coordination, effectiveness, or efficiency of the efforts of the Federal Government to deliver trade capacity building and trade facilitation assistance, including through the elimination or consolidation of duplicative programs or initiatives.
 (9)A description of the progress made in strengthening the rule of law, including the capacity of recipient countries to implement, comply with, and enforce trade agreements.
 (10)A description of the successes and challenges in sharing with donor and recipient countries information and best practices relating to trade capacity building and trade facilitation assistance.
 (11)A description of the progress made in minimizing duplicative efforts, materials, facilities, and procedures of the Federal agencies and departments responsible for the delivery of trade capacity building and trade facilitation assistance.
 (12)Recommendations, if any and as appropriate, on how to enhance the efficiency and consistency with which Federal funds and resources are expended to deliver trade capacity building and trade facilitation assistance, including the extent to which agencies and departments have utilized existing personnel, materials, technologies, and facilities.
 (13)An explanation of methods developed to measure performance, results, coordination, duplication, and sustainability of trade capacity and trade facilitation assistance programs across agencies and how best practices are shared across agencies.December 1, 2016Reported with an amendment